Exhibit Contact: Richard F. Westenberger Executive Vice President & Chief Financial Officer (404) 745-2889 CARTER’S, INC. PROVIDES AN UPDATE ON CUSTOMER ACCOMMODATIONS REVIEW AND ANNOUNCES MANAGEMENT CHANGES Atlanta, Georgia, December 23, 2009 / Business Wire Carter’s, Inc. (NYSE:CRI), today announced the substantial completion of an independent investigation undertaken at the direction of the Company’s Audit Committee concerning the reporting of wholesale customeraccommodations in incorrect periods and the resulting adjustments to the Company’s financial statements for the periods covered by the previously announced restatement. The Audit Committee conducted its investigation with the assistance of outside counsel and forensic accountants engaged by outside counsel, and has concluded that the Company reported various customer accommodations in incorrect fiscal periods.The investigation uncovered irregularities involving members of the sales organization intentionally not disclosing accommodations arrangements with customers to the Company’s finance organization and intentionally providing inaccurate documentation and explanations regarding accommodations to the finance organization.Consequently, such arrangements were not communicated to the Company’s independent registered public accounting firm. These accommodations arrangements were made throughout the restated periods by certain members of the Company’s sales organization and involved the deferral of accommodations into later fiscal periods.The deferrals resulted in the overstatement of net sales and net income in certain of the restated periods and the understatement of net sales and net income in certain of the restated periods.The deferrals related primarily to a single wholesale customer and, to a lesser extent, other wholesale customers. The cumulative, after-tax impact of the adjustments required to fairly statethe financial statements for the five fiscal years of 2004 through 2008 and the first six months of fiscal 2009 is a 3% reduction in retained earnings in the amount of $7.5 million.This amount reflects the sum of adjustments to net income for fiscal 2004 through the six-month period ended July 4, 2009,whichtotal $4.4 million, and a 2003 cumulative adjustment to retained earnings in the amount of $3.1 million.The adjustments do not impact the Company’s reported cash flow from operations for any of the periods presented.The adjustments to the Company’s statements of operations and balance sheets for the restated periods are set forth at the end of this release. Through the investigation, management identified control deficiencies in its internal controls associated with customer accommodations processes that constitute material weaknesses and determined to restate prior period financial statements.Management has been actively engaged in developing remediation efforts to address these control deficiencies.These efforts include the separation of certain employees from the Company.Additional information regarding the control deficiencies and remediation efforts is set forth in the Company’s Form 8-K filed today. “The Board of Directors is pleased that the Audit Committee’s investigation of accommodations is substantially complete.We are thankful to our management team for their responsiveness to the challenging issues presented by the investigation,” said Thomas E. Whiddon, Lead Director, speaking on behalf of the Company’s Board of Directors. 2 The Company anticipates that it will complete the restatement of its previously issued financial statements, including filing amended Forms 10-K and 10-Q with the Securities and Exchange Commission,and release its fiscal third quarter 2009 financial resultsas soon as practicable. The Company has self-reported information concerningthis investigation to the Securities and Exchange Commission.The Company has also been informed that the United States Attorney’s Office is conducting an inquiry into this matter.The Company will continue to cooperate with these inquiries. 3 Management Changes The Company announced management changes, effective immediately.The Company has created two new leadership positions which report directly to Michael D. Casey, Chairman and Chief Executive Officer. Brian J. Lynch has been promoted to Executive Vice President & Brand Leader for the Carter’s brand.Mr. Lynch joined the Company in 2005 as Vice President of Merchandising and was named Senior Vice President of Merchandising and Brand Marketing in 2008.Prior to joining Carter’s, Mr. Lynch worked for the Walt Disney Company holding several merchandising, product development,and strategy positions in the Disney Parks and Resorts division.Before Disney, Mr. Lynch spent nine years in various senior marketing and sales positions at Champion Products, Inc., a leading manufacturer of athletic apparel.In his new position, Mr. Lynch’s scope of responsibility has been expanded to include the Company’s Carter’s brand sales, mass channel, and domestic licensing organizations. Lisa A. Fitzgerald has been appointed Executive Vice President & Brand Leader for the OshKosh B’gosh brand.Ms. Fitzgerald joins the Company from Lands’ End, Inc., a division of Sears Holdings Corporation, where she served as Executive Vice President of Merchandising,
